Citation Nr: 0102538	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  96-38 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to a rating higher than 10 percent for 
service-connected post-traumatic stress disorder (PTSD), 
during the period prior to December 19, 1995.

2.  Entitlement to a rating higher than 30 percent for 
service-connected PTSD, for the period from December 19, 
1995. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
which denied an increase in a 10 percent rating for a 
service-connected psychiatric disorder, characterized as 
anxiety psychoneurosis; the veteran appealed for an increased 
rating.  In October 1998, the Board remanded the case to the 
RO for further evidentiary development.  In a July 2000 
decision, the RO recharacterized the service-connected 
psychiatric disorder as PTSD, and granted an increased 30 
percent rating, effective December 19, 1995.


FINDINGS OF FACT

1.  During the period prior to December 19, 1995, the 
veteran's service-connected PTSD, formerly classified as 
psychoneurosis, anxiety state, was productive of no more than 
mild social and industrial impairment.

2.  During the period from December 19, 1995, the veteran's 
service-connected PTSD is productive of no more than definite 
social and industrial impairment, and symptomatology no 
greater than that equivalent to occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSIONS OF LAW

1.  During the period prior to December 19, 1995, the 
criteria for a rating in excess of 10 percent for PTSD were 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Code 9411 (1995).

2.  During the period from December 19, 1995, the criteria 
for a rating in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 
9411 (as in effect prior to November 7, 1996); 38 C.F.R. § 
4.130, Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1944 
to June 1946.  A review of his service medical records shows 
that he was diagnosed with a psychiatric disorder, 
characterized as mild anxiety reaction.

In a July 1946 decision, the RO established service 
connection for anxiety neurosis, with a 50 percent rating.

In a February 1947 decision, the RO reduced the rating for 
the veteran's service-connected psychiatric disorder to 10 
percent, and recharacterized the disorder as psychoneurosis, 
anxiety state. 

Subsequent medical records reflect that the veteran has 
received extensive private treatment for psychiatric 
disorders, and has been given varying diagnoses over the 
years.  At a March 1959 VA examination, the veteran was 
diagnosed with psychosomatic reaction, anxiety type, moderate 
in nature.  Private medical records reflect that in February 
1978 he was diagnosed with psychotic depressive reaction, in 
February 1982 he was diagnosed with delayed stress reaction, 
and in September 1982 he was diagnosed with major affective 
disorder, depressive with psychosis, and with delayed stress 
reaction.

In a November 1982 decision, the RO granted entitlement to 
non-service-connected disability pension benefits based on 
the veteran's non-service-connected psychosis.

In an April 1985 decision, the Board denied service 
connection for psychotic-depressive reaction, denied service 
connection for PTSD, and denied an increase in a 10 percent 
rating for service-connected psychoneurosis, anxiety state.

In an April 1991 decision, the RO determined that the veteran 
was incompetent to handle federal funds.

A private discharge summary from Warren State Hospital dated 
in April 1993 reflects that the veteran was hospitalized 
there from February 1978 to April 1993 after he shot and 
killed two people and made a suicide attempt; he was found 
not guilty by reason of insanity, and was committed to the 
hospital.  On admission, he was diagnosed with psychotic 
depressive reaction.  The examiner indicated that the veteran 
was treated for depression, and was given medication for this 
condition.  It was noted that there was continued improvement 
in the veteran's functioning, and in December 1992, it was 
determined that he had received maximum benefit from his 
current inpatient treatment.  The examiner indicated that the 
veteran had not required psychotropic medication since 
December 9, 1992, and presented no vegetative depressive 
symptoms, complaints of sadness, dysphoria, or any thoughts 
of causing harm to himself or others.  The examiner indicated 
that the veteran had made a full recovery from his depressive 
and psychotic symptoms.  On discharge mental status 
examination, the veteran had good eye contact, his speech was 
normal in tone, goal-directed, and logical, his mood was 
euthymic, and his affect was broad and appropriate.  He 
displayed no delusional or hallucinatory ideas, and there was 
no suicidal or homicidal ideation.  There was no evidence of 
self-abuse or assaultiveness.  The veteran was alert and 
oriented to time, place and person.  Cognitive functions were 
generally intact with good memory and recall.  The veteran 
showed fairly good insight and was abstract in interpreting 
proverbs and similarities.  Judgment and insight were good.  
The Axis I discharge diagnoses were major depression with 
psychotic features, in full remission, alcohol abuse, in full 
remission, and PTSD, in full remission.  The Axis II 
discharge diagnosis was dependent personality traits by 
history.  

At a March 1993 psychiatric evaluation performed to determine 
the veteran's competency, a private physician, H. Pathak, MD, 
indicated that the veteran was in full remission from major 
depression, alcohol abuse, and PTSD, was not taking any 
psychotropic medication, and was fully alert and oriented in 
three spheres.  He had no problems with serial sevens or 
serial threes, and recalled three items after five minutes.  
Dr. Pathak concluded that the veteran was capable of 
appropriate management of his finances.

A September 1993 VA report of field examination shows that 
the veteran took no medication but attended outpatient mental 
hygiene counseling sessions once per week.  The examiner 
indicated that the veteran was oriented in all spheres and 
had no limitations with respect to acts of daily living.  The 
examiner noted that the veteran had not been employed for 
several years due to incarceration and institutionalization, 
and had no current prospects for employment due to his age 
and lack of marketable skills.  He stated that the veteran 
was currently living with a female friend.

In an August 1994 decision, the RO determined that the 
veteran was competent to handle his VA benefits.

By a letter dated in December 1994, the veteran's 
representative submitted a claim for an increased rating for 
service-connected psychoneurosis, anxiety disorder.  He 
asserted that the veteran was unemployable due to a non-
service-connected psychosis.  This letter was received by the 
RO on January 25, 1995 (the date stamp of January 25, 1994 
appears to have been an error).

At a September 1995 VA psychiatric examination, the veteran 
reported that he stopped all psychiatric treatment after his 
hospital discharge in April 1993.  He said he had been doing 
fairly well working around his apartment and gardening.  He 
said he enjoyed shopping and socializing with neighbors, and 
stated that his six daughters were very supportive.  On 
mental status examination, the veteran was well-groomed and 
neatly dressed.  He was reserved and soft-spoken and was 
friendly and cooperative, although he volunteered little 
information.  His conversation was coherent and relevant.  No 
hallucinations, delusions, or paranoid ideas could be 
elicited, and the veteran denied ideas of reference.  He 
reported feeling depressed at times and said he continued to 
feel guilty about the shootings.  He said the only 
explanation for his actions was that he was "nuts."  He 
described mild anxiety while watching war movies.  The 
examiner indicated that no severe anxiety attacks, startle 
reactions, or preoccupation with the war could be elicited.  
Objectively, the veteran did not appear markedly anxious or 
depressed.  He was correctly oriented and recent and remote 
memory were intact.  The veteran reported mild forgetfulness.  
He was able to perform serial sevens and had a good fund of 
general information.  Insight and judgment were not grossly 
impaired.  The Axis I diagnosis was major depressive 
disorder, psychotic, in remission, and PTSD, mild.  The 
examiner opined that the veteran was competent to handle his 
financial affairs and was unemployable due to age and chronic 
mental disorder.

By a statement dated in January 1996, the veteran asserted 
that he had received ongoing treatment from a private 
physician, Dr. Puesan, since January 1995.

By a letter dated in January 1996, the RO requested that Dr. 
Puesan provide copies of the veteran's medical records.  No 
response was received.

In October 1998, the Board remanded the case to the RO in 
order to obtain treatment records, for a VA psychiatric 
examination, and for consideration of the revised rating 
criteria for mental disorders.

By a letter to the veteran dated in February 1999, the RO 
requested that he provide information regarding medical 
treatment for anxiety neurosis since November 1994.

By a letter dated in April 1999, the RO requested that Dr. 
Puesan provide copies of the veteran's medical records dated 
since 1993.

In April 1999, the RO received copies of private medical 
records from Dr. Puesan dated from December 1995 to April 
1999.  Such records reflect episodic treatment for anxiety 
disorder, not otherwise specified (NOS).  A December 19, 1995 
treatment note shows that the veteran reported that for the 
past three or four months he had been experiencing episodes 
in which he felt "uptight and nerved up."  He said the 
episodes lasted for a few moments, and happened up to twice a 
day.  He reported sleep difficulties, said he socialized 
little, and denied episodes of rage and feelings of sadness 
or depression.  He said he was not taking any psychiatric 
medication.  He reported that he was an infantryman during 
service, and that until recently he never had any recurrent 
disturbing memories from the war.  He related that he had six 
children with whom he remained in frequent contact.  

On mental status examination, the veteran was alert and 
oriented times three, cooperative, and casually dressed.  He 
made good eye contact and responded to questions 
spontaneously.  He smiled readily.  He described his mood as 
fairly good, and his affect was mostly euthymic.  His speech 
was of normal flow and tone, with goal direction and without 
any looseness of associations.  His thinking was logical and 
coherent without any overt delusional material.  He denied 
any hallucinatory experiences, and denied suicidal, 
homicidal, assaultive or self-abusive ideation.  Memory was 
good in all spheres.  He had some difficulty performing 
serial sevens, but was able to do serial threes and other 
simple calculations without mistakes.  He was abstract in 
interpretation of proverbs.  Insight and judgment appeared to 
be good.  The Axis I diagnosis was anxiety disorder, NOS.  
The current global assessment of functioning (GAF) was 55.  
The doctor prescribed Tranxene and Trazodone.  

Outpatient treatment records dated from 1997 to 1998 reflect 
that the veteran was doing well on his current medication 
regimen, had no paranoia, suicidal or homicidal ideation, or 
sleep problems and was interacting with his family.  His mood 
and affect were reportedly stable.  A January 1999 treatment 
note shows that the veteran reported having dreadful dreams, 
and sleep impairment.  He denied delusional thinking and 
hallucinations.  Dr. Puesan prescribed a medication change.  
In February 1999, the veteran's affect was euthymic and he 
reported that his changed medication regimen made a great 
difference in how he felt.  He said he was sleeping well and 
no longer had distressing dreams.  He denied anxiety, 
confusion, or hallucinations.  The examiner indicated that 
the veteran's mood, affect and ideation were stable.

At an April 1999 private psychiatric evaluation performed by 
Dr. Puesan, the veteran reported that he was doing very well, 
and had been taking his medication.  He said he was no longer 
having dreadful dreams, he fell asleep without problems, and 
slept through the night.  He reported that he spent his day 
reading, working in the garden, and visiting with friends.  
He reported that he lived alone and stayed in frequent 
contact with his children.  On mental status examination, the 
veteran was alert and oriented times three and cooperative 
with the interview process.  He was casually dressed and 
groomed.  He made good eye contact and responded to questions 
spontaneously.  He did not manifest any psychomotor 
abnormalities, and smiled readily.  His mood was described as 
"fairly good," and he reported that at times he became 
depressed for a day or two but then he "work[ed] himself out 
of it."  He related that such had not happened in several 
weeks.  His affect was mostly euthymic, his speech was of 
normal flow and tone with goal direction and without any 
looseness of associations.  His thinking was logical and 
coherent without any overt delusional material.  He denied 
hallucinations, and denied suicidal, homicidal, assaultive, 
or self-abusive ideation.  Memory was good in all spheres, 
and he was abstract in the interpretation of proverbs.  
Insight and judgment appeared good.  The Axis I diagnosis was 
anxiety disorder, NOS.  The current GAF was 65.  Dr. Puesan 
opined that in general the veteran was doing fairly well, and 
had possible minor episodes of depression which did not 
appear clinically relevant.  The veteran's medications were 
continued at their current levels.

At a July 1999 VA psychiatric examination, the veteran 
reported that he lived alone, and had a good relationship 
with his six daughters, whom he often spontaneously visited.  
He denied any social problems.  He stated that he got along 
with his neighbors and considered some of them to be very 
good friends.  He reported that he shared a garden with a 
neighbor, and often went to a mall with friends to "shoot 
the breeze."  He reported that he sometimes became nervous 
or shaky, and that such episodes occurred once or twice a 
week.  He said he had nightmares of the war once every two 
weeks.  He reported that he was currently taking psychiatric 
medication.  Psychological testing was performed which 
revealed mild emotional distress to include tension and 
dysphoria.  On a self-report for anxiety symptoms, the 
veteran's score indicated moderate to severe symptoms.  
However, the examiner indicated that the veteran's true score 
was in the mild range, as the veteran later denied the 
majority of such symptoms or said that they were the result 
of medical conditions.  Test results also showed that the 
veteran was currently asymptomatic with respect to depressive 
symptoms.  On mental status examination, the veteran was 
casually dressed and appropriately groomed and was pleasant 
and affable.  Eye contact was good, and speech was 
spontaneous at a normal rate and rhythm.  Responses, while 
goal directed, were often brief or vague and it appeared as 
though he had difficulty in completely expressing his 
thoughts.  His mood appeared euthymic, his affect was wide-
ranged, and he smiled frequently.  He was oriented times 
three, and there were no signs or symptoms of any thought 
disorder to include ideas of reference.  He denied any 
suicidal or homicidal ideation and denied hallucinations.  
Recent, remote and intermediate memory were intact for the 
most part.  Ability to abstract was intact as well as simple 
problem-solving ability.  Intellect and fund of knowledge 
appeared average, and judgment appeared good.  Insight into 
his ongoing and chronic mental health problems was limited.  

The diagnostic impression was that the veteran experienced 
minor anxiety attacks once or twice per week, which did not 
interfere with his daily activities, and did not cause any 
social impairment.  The examiner stated that it was not clear 
that the veteran experienced any occupational impairment due 
to anxiety attacks or recurrent nightmares, and that it was 
also not clear that he experienced any social impairment as a 
result of same.  The examiner indicated that, for the most 
part, the veteran's symptoms were currently controlled by 
continuous medication.  The Axis I diagnosis was PTSD, 
chronic, very mild.  The examiner indicated that the current 
GAF was 63 and stated that the veteran experienced mild 
symptoms of PTSD, which included occasional nightmares of the 
Battle of the Bulge, occasional intrusive thoughts, and a 
restricted range of affect.  The examiner opined that the 
veteran was unemployable due to his age, and was competent to 
handle VA funds.

In a July 2000 decision, the RO recharacterized the service-
connected psychiatric disorder as PTSD, and granted an 
increased 30 percent rating, effective December 19, 1995.


II.  Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103 and 5103A).  Medical treatment records 
identified by the veteran have been obtained, and he has been 
afforded a VA examination.  Importantly, at a VA examination 
in September 1995, the veteran reported that he had 
discontinued all psychiatric treatment following his 
discharge from hospitalization in 1993.  Records pertaining 
to his resumption of treatment with Dr. Puesan have been 
obtained.  Moreover, as part of the Remand decision, inquiry 
was made of the veteran as to medical care providers who 
treated his for his psychiatric disability since November 
1994.  No information was received showing treatment other 
than by Dr. Puesan.

In addition, the veteran's eligibility to Social Security 
benefits was established many years ago.  Any medical records 
held by this Administration would not be pertinent to the 
time period being discussed in the veteran's claim for 
increased benefits.  Thus, no useful purpose would be served 
by obtaining these records.  While the veteran's entire 
medical history must be borne in mind in rating a service 
connected disability (See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the present level of disability is of primary 
concern in a claim for an increased rating.  In this regard, 
the more recent evidence is generally the most relevant in 
such a claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  The diagnostic codes pertaining to 
rating psychiatric disabilities were revised during the 
pendency of this appeal.  In this regard, the veteran's 
service-connected psychiatric disorder (originally 
characterized as anxiety psychoneurosis) was initially 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9400, 
pertaining to generalized anxiety disorder, as in effect 
prior to November 7, 1996.  The psychiatric rating criteria 
of the VA Schedule for Rating Disabilities were revised 
effective November 7, 1996 and are now found in 38 C.F.R. § 
4.130 (2000).  The veteran's service-connected psychiatric 
disorder is now rated under Diagnostic Code 9411, which 
pertains to PTSD.  (The same rating criteria apply to Codes 
9400 and 9411).  As the veteran's claim for an increased 
rating for a psychiatric disorder was pending when the 
regulations pertaining to evaluating psychiatric disabilities 
were revised, he is entitled to the version of the 
regulations most favorable to him, although the new criteria 
are only applicable to the period since November 7, 1996, 
when they became effective.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990); VAOPGCPREC 3-2000.

Under the "old" criteria of 38 C.F.R. § 4.132, Code 9400 
(effective prior to November 7, 1996), a 10 percent rating is 
assigned when the symptoms are less than the criteria for a 
30 percent rating, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating is assigned when there is 
"definite" impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  In a precedent opinion, dated November 9, 1993, 
the General Counsel of the VA concluded that the term 
"definite" (for a 30 percent rating under 38 C.F.R. § 
4.132) is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents the degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised.  PTSD is rated under the criteria 
found in 38 C.F.R. § 4.130, Code 9411.  The new rating 
criteria provide that a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 



A.  Entitlement to a Rating Higher than 10 Percent for 
Service-Connected PTSD During the Period prior to December 
19, 1995.

The veteran's claim for an increased rating was received on 
January 25, 1995.  As noted above, the veteran's service-
connected psychiatric disorder will be rated under the 
"old" criteria for the period prior to December 19, 1995, 
as the new criteria are only applicable to the period since 
November 7, 1996, when they became effective.  VAOPGCPREC 3-
2000.  A rating in excess of 10 percent (which contemplates 
mild social and industrial adaptability) requires a finding 
of social and industrial impairment that is more than 
moderate but less than large in degree; that is, definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.

In January 1995, the veteran requested reevaluation of his 
service connected psychiatric disability.  At a September 
1995 VA examination, he reported stopping all psychiatric 
treatment following hospitalization.  He reported doing 
fairly well, working around his apartment, gardening, 
shopping and socializing with neighbors and relatives.  After 
examination, he was diagnosed as having a major depressive 
disorder, psychotic, in remission and post traumatic stress 
disorder, mild.  Unemployability was reported due to age and 
chronic mental disorder.  

Although the examiner noted the veteran was unemployable, 
part of his unemployability was due to age, a factor that may 
not be used in determining entitlement to a disability 
rating.  38 C.F.R. § 4.19 (2000).  The examiner also 
mentioned unemployability due to a chronic mental disorder.  
It is observed that the veteran has both a psychotic disorder 
for which service connection has not been granted and a 
nonservice connected psychotic disorder.  As the examiner 
classified the service connected disorder as only mild, it 
cannot be said that this disorder is the cause of the 
veteran's inability to work.  For these reasons, the Board 
concludes that the weight of the evidence shows that the 
veteran's service-connected PTSD does not warrant a rating 
greater than 10 percent under the old version of the rating 
criteria during the period prior to December 19, 1995.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 10 percent for PTSD during the 
prior to December 19, 1995 must be denied.  Pub. L. No. 106-
475, § 4 (2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
B.  Entitlement to a Rating Higher than 30 Percent for 
Service-Connected PTSD, for the period from December 19, 
1995. 

During the period dating from December 19, 1995, only the old 
rating criteria of Code 9411 may be applied from that date 
until November 7, 1996.  VAOPGCPREC 3-2000.  After that date, 
either the old or new criteria may be applied, whichever is 
more favorable to the veteran.  Id.; Karnas, supra.

A review of the recent medical evidence demonstrates that in 
December 1995, the veteran's symptoms from his service-
connected PTSD had increased from their previous level, as he 
reported sleep difficulties, an increase in the frequency of 
episodes where he felt "uptight and nerved up," and he 
required continuous medication to control his psychiatric 
symptoms from that date onward.  At that time, he was 
diagnosed with anxiety disorder, NOS, and the GAF was 55.  
Subsequent outpatient records and examination reports reflect 
that the veteran's psychiatric disorder has improved, is 
stable, and is controlled with continuous medication.

Outpatient treatment records dated from 1997 to 1998 reflect 
that the veteran was doing well on his current medication 
regimen, had no paranoia, suicidal or homicidal ideation, or 
sleep problems, and was interacting with his family.  His 
mood and affect were reportedly stable.  In January 1999, the 
veteran reported having dreadful dreams, and sleep 
impairment; his medication was changed.  In February 1999, 
his affect was euthymic and he reported that his changed 
medication regimen made a great difference in how he felt.  
He said he was sleeping well and no longer had distressing 
dreams.  He denied anxiety, confusion, or hallucinations.  
The examiner indicated that the veteran's mood, affect and 
ideation were stable.

At an April 1999 private psychiatric evaluation, the veteran 
reported that he was no longer having dreadful dreams, he 
fell asleep without problems, and slept through the night.  
He reported that he spent his day reading, working in the 
garden, and visiting with friends.  He reported that he lived 
alone and stayed in frequent contact with his children.  On 
mental status examination, the veteran was alert and oriented 
times three and cooperative with the interview process.  His 
mood was described as "fairly good," and he reported that 
at times he became depressed for a day or two but then he 
"work[ed] himself out of it."  He related that such had not 
happened in several weeks.  His affect was mostly euthymic, 
his speech was of normal flow and tone with goal direction 
and without any looseness of associations.  His thinking was 
logical and coherent without any overt delusional material.  
He denied hallucinations, and denied suicidal, homicidal, 
assaultive, or self-abusive ideation.  Memory was good in all 
spheres, and he was abstract in the interpretation of 
proverbs.  Insight and judgment appeared good.  The Axis I 
diagnosis was anxiety disorder, NOS.  The current GAF was 65.  
Dr. Puesan opined that, in general, the veteran was doing 
fairly well, and had possible minor episodes of depression 
which did not appear clinically relevant. 
	
At a July 1999 VA psychiatric examination, the veteran 
reported that he lived alone, and had a good relationship 
with his six daughters, whom he often spontaneously visited.  
He denied any social problems.  He stated that he got along 
with his neighbors and considered some of them to be very 
good friends.  He reported that he shared a garden with a 
neighbor, and often went to a mall with friends to "shoot 
the breeze."  He reported that he sometimes became nervous 
or shaky, and that such episodes occurred once or twice a 
week.  He said he had nightmares of the war once every two 
weeks.  He reported that he was currently taking psychiatric 
medication.  Psychological testing was performed, and 
revealed mild emotional distress to include tension and 
dysphoria, as well as mild anxiety symptoms.  On mental 
status examination, the veteran was pleasant and affable.  
Eye contact was good and speech was spontaneous at a normal 
rate and rhythm.  Responses, while goal directed, were often 
brief or vague and it appeared as though he had difficulty in 
completely expressing his thoughts.  His mood appeared 
euthymic, his affect was wide-range, and he smiled 
frequently.  He was oriented times three, and there were no 
signs or symptoms of any thought disorder to include ideas of 
reference.  He denied any suicidal or homicidal ideation, 
denied hallucinations.  Recent, remote and intermediate 
memory were intact for the most part.  Ability to abstract 
was intact as well as simple problem-solving ability.  
Intellect and fund of knowledge appeared average, and 
judgment appeared good.  Insight into his ongoing and chronic 
mental health problems was limited.  

The diagnostic impression was that the veteran experienced 
minor anxiety attacks once or twice per week, which did not 
interfere with his daily activities, and did not cause any 
social impairment.  The examiner stated that it was not clear 
that the veteran experienced any occupational impairment due 
to anxiety attacks or recurrent nightmares, and that it was 
also not clear that he experienced any social impairment as a 
result of same.  The examiner indicated that, for the most 
part, the veteran's symptoms were currently controlled by 
continuous medication.  The Axis I diagnosis was PTSD, 
chronic, very mild.  The examiner indicated that the current 
GAF was 63, and stated that the veteran experienced mild 
symptoms of PTSD, which included occasional nightmares of the 
Battle of the Bulge, occasional intrusive thoughts, and 
restricted range of affect.  The examiner opined that the 
veteran was unemployable due to his age, and was competent to 
handle VA funds.

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned.  38 C.F.R. § 4.130 (prior 
to November 7, 1996); 38 C.F.R. § 4.126 (2000); VAOPGCPREC 
10-95.  As to the veteran's industrial impairment, the 
evidence shows that he has not worked in many years; however, 
it is not shown that such is due to his service-connected 
PTSD. 

Under the "old" criteria, the weight of the evidence shows 
no more than mild (10 percent) social and industrial 
impairment from PTSD symptoms; a rating in excess of 30 
percent is therefore not warranted.  Recent private and VA 
examinations demonstrate that the veteran has little, if any, 
social and industrial impairment due solely to his service-
connected PTSD, and doctors have characterized his symptoms 
as mild.  Although the veteran lives alone, it is clear that 
he is able to work around his apartment and in his garden, 
and he has friends and a good relationship with his family.  
An increased rating in excess of 30 percent is therefore not 
in order.

Considering the new rating criteria of Code 9411, the 
evidence shows symptomatology equivalent to no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The extent of 
symptoms and the associated occupational and social 
impairment, as described in the code for a 50 percent rating, 
are not demonstrated.  Under the new rating criteria of Code 
9411, the PTSD disability picture more nearly approximates 
the criteria for a 30 percent rating, than a 50 percent 
rating, and thus the lower rating of 30 percent is warranted.  
38 C.F.R. § 4.7 (2000).

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected PTSD does 
not warrant a rating greater than 30 percent under either 
version of the rating criteria, for the period from December 
19, 1995.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a rating higher than 30 
percent for PTSD must be denied.  Pub. L. No. 106-475, § 4 
(2000); Gilbert, supra.


ORDER

A rating in excess of 10 percent for PTSD for the period 
prior to December 19, 1995 is denied.





An increased rating in excess of 30 percent for PTSD for the 
period from December 19, 1995 is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

